Opinion issued April 15, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00731–CV




CHIARELLO INVESTMENTS, INC. AND DANIEL JERRY PETERSON,
Appellants

V.

JOE SHIELDS, Appellee




On Appeal from the County Civil Court at Law No. 1 
Harris County, Texas
Trial Court Cause No. 784998




MEMORANDUM OPINIONThe parties have filed a joint motion that we reverse the trial court judgment,
render judgment that appellee Joe Shields take nothing, order the trial court to release
a $4,000 supersedeas bond, tax costs against the party incurring same, and dismiss the
appeal.  However, if we reversed the trial court judgment and rendered judgment, the
trial court would not have jurisdiction to order the supersedeas bond released. 
Accordingly, we reverse the trial court judgment and remand the case to the trial
court  for further proceedings.  See Tex. R. App. P. 43.3(a); 43.2(d).  We dismiss the
appeal.  Tex. R. App. P. 42.1(a)(2)(B); 43.2(f).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.